Citation Nr: 0612977	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected headaches.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO rating decision.  

The RO increased the rating from noncompensable to 10 percent 
for the service-connected pseudofolliculitis barbae.  

However, the RO confirmed and continued the 30 percent 
schedular rating for the veteran's service-connected 
headaches, as well as the 10 percent rating for his service-
connected hypertension.  The veteran disagreed with those 
decisions.  

In his Substantive Appeal (VA Form 9), received in July 2004, 
veteran stated that he only wished to appeal the denial of an 
increased rating for his headaches.  

Consequently, the Board has no jurisdiction over the claims 
of increased ratings for the service-connected hypertension 
or pseudofolliculitis barbae and neither will be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The veteran seeks an increased compensation benefits for the 
service-connected headaches.  

In October 2002 and June 2003, the veteran underwent VA 
neurologic examinations to determine the extent of the 
service-connected headaches.  However, the claims folder was 
not provided to the examiner for review.  

In May 2005, the veteran reported that he was receiving 
Social Security benefits and that he was continuing to 
receive treatment at the VA Outpatient Clinic in Winston-
Salem, as well as the VA Medical Center (MC) in Salisbury, 
North Carolina.  However, neither VA treatment records dated 
since April 2004 nor the veteran's Social Security records 
have been associated with the claims folder.  

In an October 2004 rating action, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  

Construed in a light most favorable to the veteran, his May 
2005 statement constitutes a Notice of Disagreement with that 
decision.  

Since the veteran has submitted a timely Notice of 
Disagreement regarding the issues of a total compensation 
rating based on individual unemployability, VA is required to 
issue the veteran a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In his claim for a total rating (VA Form 21-8940), received 
in December 2003, the veteran reported that he had last 
worked in September 1999.  

The veteran stated that he had been a welder and left that 
job due to his service-connected headaches.  The veteran's 
employment information has not been associated with the 
claims folder.  

Accordingly, the appeal is remanded to the RO for the 
following actions:

1.  The RO should undertake appropriate 
steps in order to provide an SOC 
concerning the issue of a total 
compensation rating based on individual 
unemployability.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal, those issues 
should be returned to the Board for 
further consideration.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
202 (2005).  

2.  The RO also should send the veteran 
notice of VA's duties to assist him in 
the development of his claim(s), as set 
forth in 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005).  

3.  The RO should take appropriate steps 
to contact the veteran in order have him 
provide information regarding his 
employment status.  

The RO should undertake any indicated 
action in order request information 
referable to the veteran's employment.  

Also request that the veteran furnish any 
such records he may have in his 
possession.  

4.  The RO also should obtain copies of 
the veteran's records, reflecting his 
treatment since March 2004, directly from 
the VA Outpatient Clinic in Winston Salem 
and from the Salisbury VAMC.  

Also request that the veteran furnish any 
such records he may have in his 
possession.  

5.  The RO should take appropriate steps 
in order to obtain the veteran's records 
from the Social Security Administration.  
This should include, but is not limited 
to, the initial award letter, the 
disabilities upon which such benefits are 
based, and the medical records relied 
upon concerning that claim.  

Also request that the veteran furnish any 
such records he may have in his 
possession.  

6.  The veteran should schedule the 
veteran for an examination to determine 
the extent of his service-connected 
headache disorder.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must report the frequency 
and severity of the veteran's headaches 
as well as the level of impairment (e.g., 
slight, moderate, severe), if any, on the 
veteran's economic adaptability.  

The rationale for all opinions must be 
set forth in writing.  

7.  Then, the RO readjudicate the issue 
of an increased rating for the service-
connected headache disorder.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if in order, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  





